DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation ‘comprises or consists of’ is unclear.  Comprising means claiming ‘at least the following’, whereas consisting means ‘only the following’ which are mutually exclusive meanings.  Applicant should only claim the ‘reflective, particularly semi-transparent layer’ as comprising or consisting, but not both.  For the purpose of examination this claim  will be interpreted as using ‘comprising’.
Claim 9 recites the limitation "the polymer or glass" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The polymer or glass is an element of claim 6 whereas claim 9 depends from claim 1.  For the purpose of examination claim 9 will be interpreted as depending from claim 6.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vieira et al. (US 2017/0176752 A1).
Regarding claim 1, Vieira teaches at least one curved or flat screen (figure 1; see also paragraph 0110) comprising a plurality of optical elements each optical element comprising a controllable central emitter (see 16b or 16e, figures 3b and 4 respectively) configured to emit light (paragraph 0134);
For each central emitter a corresponding collimating optics comprised by the corresponding optical element, wherein the corresponding collimating optics has an optical axis (50, figure 2a) and is arranged such that with respect to the central emitter that emitted light from the central emitter is collimated and the collimated light propagates particularly parallel to the optical axis of the corresponding collimation optics (17’ and 17’’, figures 2a and 2b).
Regarding claim 2, Vieira teaches each optical element further comprises controllable side emitters (see 16a, 16c, figure 3b or 16a-d and 16f-I, figure 4) arranged around the central emitter and 
Regarding claim 3, Vieira teaches the side emitters are arranged in a predefined pattern (see figures 3b and 4) around the central emitter, wherein the side emitters are arranged such that emitted light of the side emitters propagates at predefined angles with respect to the optical axis of the corresponding collimating optics when the light leaves the corresponding optical element (see figure 3a, 17a’ and 17c’).
Regarding claim 4, Vieira teaches a pattern in which the side emitters are arranged with respect to the optical axis of the corresponding optical element, and particularly the distances of the side emitters to the optical axis of the corresponding collimating optics of the optical element are different from adjacent optical elements on the screen (see for example 16g and 16h, one at the vertex and the other at the side of the central emitter, the one at the vertex will always be farther away in a rectangular pattern).
Regarding claim 5, Vieira teaches that the at least one curved or flat screen is transparent or semi-transparent (paragraph 0110, ‘see-through member’).
Regarding claim 6, Vieira teaches that the optical element comprises a glass (paragraph 0118).
Regarding claim 7, Vieira teaches that the collimating optics comprises or is a, particularly semi-transparent, concave mirror (paragraph 0118) wherein the concave mirror comprises a reflective, particularly semi-transparent layer (paragraph 0110).
Regarding claim 8, Vieira teaches that the at least one curved or flat screen is configured such that a wavefront of light traversing the curved or flat screen remains substantially unaltered (paragraph 0114 and 0115).

Estimating a field of view of the user looking at the near eye display (paragraph 0024),
Activating central emitters and particularly the side emitters that are within the field of view (paragraph 0024).
Regarding claim 13, Vieira teaches wherein only selected central and/or selected side-emitters are activated, wherein the selected central emitters and/or selected side emitters are arranged in at least one portion of the at least one curved or flat screen from where emitted light from the respective emitters can enter the eye through the clear aperture of the pupil of the eye and be projected on the retina (see figure 5, paragraph 0024).
Regarding claim 14, Vieira teaches the field of view is estimated from an estimated position and/or direction of gaze of the eyes, wherein the eye position and/or direction of gaze is estimated by an eye tracking device (paragraph 0024).
Regarding claim 16, Vieira teaches at least one curved or flat screen (figure 1; see also paragraph 0110) comprising a plurality of optical elements each optical element comprising a controllable central emitter (see 16b or 16e, figures 3b and 4 respectively) configured to emit light (paragraph 0134);
For each central emitter a corresponding collimating optics comprised by the corresponding optical element, wherein the corresponding collimating optics has an optical axis (50, figure 2a) and is arranged such that with respect to the central emitter that emitted light from the central emitter is collimated and the collimated light propagates particularly parallel to the optical axis of the corresponding collimation optics (17’ and 17’’, figures 2a and 2b),
 Wherein each optical element further comprises controllable side emitters (see 16a, 16c, figure 3b or 16a-d and 16f-I, figure 4) arranged around the central emitter and wherein emitted light of the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vieira et al. (US 2017/0176752 A1) in view of Amirparviz (US 8,582,209 B1).
Regarding claim 9, Vieira does not specify that the collimating optic is or comprises a collimating lens that is particularly formed by the polymer or glass.
Amirparviz teaches that the collimating optic is or comprises a collimating lens that is particularly formed by the polymer or glass (column 4 lines 63-67).

Allowable Subject Matter
Claims 10, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, prior art does not teach that the curvature of the screen is cylindrical or spherical and that the radius is between 70 and 15 mm.
Regarding claim 11, prior art does not teach the invention of claim 1 made into a contact lens.
Regarding claim 15, prior art does not teach digitally blurring the out of focus portion of the image before display.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pugh et al. (US 2014/0268014 A1) teaches a contact lens with integrated photonic elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	3/10/2022